JUDGMENT

PER CURIAM.
It is ORDERED, on the court’s own motion, that in light of the Supreme Court’s opinion in Republic of Iraq v. Simon, — U.S. -, 129 S.Ct. 2183, 173 L.Ed.2d 1193 (2009), this court’s judgment filed June 24, 2008, be vacated. It is
FURTHER ORDERED and ADJUDGED that the judgment of the District Court, dismissing these complaints as untimely, be affirmed because “the District Court lost jurisdiction over [the] suits when the President exercised his authority to make § 1605(a)(7) inapplicable with respect to Iraq.” See Iraq v. Simon, 129 S.Ct. at 2194.
*4The Clerk is directed to issue the mandate forthwith.